DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	The amendments filed on 8/19/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments and the declaration under 37 CFR 1.132.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-51, and 60-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding Claim 47, in line 2, the limitation of “at least one first electrode” and “which at least one first electrode” is unclear if the electrodes are the same or different. It appears they are referring to the same electrode.

	In line 12 section (i), the limitation of “a layer of a first electrode material” is unclear if it is the same or different electrode material than “a layer of a first electrode material” in line 2-3 and line 6, it appears the limitation should be “the layer of the first electrode material” or language similar.
	 In section (iv), the limitation of “a layer of an insulating material” is unclear if it is the same or different than “an layer of an insulating material” in line 7-8. It appears “a layer of an insulating material” in section (iv)  should be “the layer of the insulating material” or language similar.
	In section (v), the limitation of “a layer of a second electrode material” is unclear if it is the same or different than “a second electrode material” in line 4. It appears it should be “a layer of the second electrode material” or language similar.
	Claims 48-51 are also rejected since the claims depend on claim 47.
	Regarding Claim 60, in line 3-4, the limitation of “at least one first electrode” and “which at least one first electrode” is unclear if the electrodes are the same or different. It appears they are referring to the same electrode.
	In line 4-5, the limitation of “at least one second electrode” and “which at least one second electrode” is unclear if the electrodes are the same or different. It appears they are referring to the same electrode.
	In line 13 section (i), the limitation of “a layer of a first electrode material” is unclear if it is the same or different electrode material than “a layer of a first electrode material” in line 4 and line 7, it appears the limitation in line 13 should be “the layer of the first electrode material” or language similar.

	In section (v), the limitation of “a layer of a second electrode material” is unclear if it is the same or different than “an second electrode material” in line 5. 
	Claim 61 is also rejected since the claims depend on claim 1.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Arai (US Pub No. 2009/0215222) in view of Poleshuk (US Pat No. 4461071) are the closest prior art.
Arai et al. teaches a process for producing a substrate [1, Fig. 2A and 2B, 0115] comprising a first electrode [2, Fig. 2A and 2B, 0115] and a second electrode [71 and 72, Fig. 7A and 7B, 0120-0121], which process [Fig. 2A-9B] comprises:
(i)    providing a layer of a first electrode material [2, Fig.2A, 0115] disposed on a layer of a base material [polycarbonate substrate 1, Fig 2A, 0115];
(ii)    disposing on the layer of the first electrode material a layer of a resist [4, Fig. 2A, 0115];
(iii)    performing a lithography step [Fig. 3A-4A, 0117] to define a second electrode pattern on the layer of the first electrode material [Fig. 5A, 0117];
Poleshuk et al. teaches a substrate [10, Fig. 1-3, C4 ln 20-40] further depositing an aluminum oxide coating 11 [Fig. 1-3, C4 ln 25-50], and then an electrode layer 13 [Fig. 1, C4 ln 25-55]. From figure 1 to figure 2, photoresist mask 14 is placed on electrode 12 which was formed from layer 13 by etching [C4 ln 45-65]. Figure 3 teaches the formation of an aluminum oxide layer 15 covering the photoresist mask 14 [C5 ln 1-30], and afterwards the aluminum oxide layer 15 is removed with the photoresist mask 
The references would not have been obvious to combine with the teaching of Arai et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the new limitation of claim 47 and 60. 
Therefore; claims 47-51, and 60-61 are allowed once claim rejections under 35 USC 112 are overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726